Exhibit 10.24.11

FIRST AMENDMENT

TO

TRANSITION SERVICES AGREEMENT

This FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT (this “Amendment”) is
entered into as of March 28, 2006 by and between CELSION CORPORATION, a Delaware
corporation having its principal place of business at 10220-L Old Columbia Road,
Columbia, Maryland 21046 (“Celsion”) and CELSION (CANADA) LIMITED, an Ontario,
Canada corporation having its principal place of business at 10220-L Old
Columbia Road, Columbia, Maryland 21046 (“Canada”) and Dr. AUGUSTINE CHEUNG, a
Maryland resident (“Cheung”). All capitalized terms that are not otherwise
defined herein shall have the meanings assigned to them in the Transition
Services Agreement (as defined below).

WHEREAS, Celsion and Canada entered into that certain Transition Services
Agreement dated January 16, 2006 (together with all exhibits and schedules
thereto, the “Transition Services Agreement”) and have agreed to enter into the
First Amendment thereto, dated the date hereof;

WHEREAS, Celsion has agreed, subject to certain terms and conditions, to loan to
Canada up to TWO HUNDRED THOUSAND and 00/100 Dollars ($200,000) (the “Loan”),

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Celsion, Canada and Cheung hereby
agree as follows:

ARTICLE I

AMENDMENTS TO TRANSITION SERVICES AGREEMENT

Section 1.    Amendments to Transition Services Agreement. Subject to Celsion
making the Loan to Canada and Cheung securing such loan, the Transition Services
Agreement is hereby by amended as follows:

 

  1.1 SECTION 2.d is hereby deleted in its entirety and amended in its entirety
as follows:

 

     SECTION 2.d for the shorter of the period ending (1) June 30, 2006 and (2)
the date of the closing of a Qualifying Transaction, Celsion shall reimburse
Canada for expenses reasonably incurred in connection with the operation of its
business; provided that Canada shall submit, in accordance with Celsion’s
policies and procedures, appropriate vouchers, receipts or other substantiating
evidence acceptable to Celsion for such expenses before reimbursement will be
made hereunder and the aggregate reimbursement under this section shall not
exceed three hundred thousand dollars ($300,000).



--------------------------------------------------------------------------------

  1.2 Section 2.e will be added to the Transition Services Agreement.

 

     SECTION 2.e any amount provided by Celsion to Canada in accordance with 2.d
above that in the aggregate shall exceed one hundred thousand dollars ($100,000)
will bear interest at a rate of prime plus one per cent and such interest will
accrue from the date the aggregate reimbursements exceed one hundred thousand
dollars

 

  1.3 SECTION 4.b is hereby deleted in its entirety and amended in its entirety
as follows:

 

     SECTION 4.b the amount equal to all payments made by and on behalf of
Celsion to Canada or the Canada Employees pursuant to Sections 2(c) and 2(d)
plus any interest accrued under Section 2(e)

ARTICLE II

LOAN

Section 2.1    Subject to the terms and conditions set forth in this Agreement,
Celsion shall loan to Canada up to two hundred thousand dollars ($200,000) as
and when required to reimburse Canada for expenses reasonably incurred in
connection with the operation of its business.

ARTICLE III

SECURITY

Section 3.1    In consideration of the Loan discussed in Articles I and II
above, in the event that a Qualifying Transaction does not occur by June 30,
2006 Cheung has agreed to forgo five quarterly payments each of forty thousand
dollars ($40,000) due September 18, 2006, January 18, 2007, April 18, 2007,
July 18, 2007 and September 18, 2007, in the aggregate amount of two hundred
thousand dollars ($200,000), under a Consulting Services Agreement entered into
as of January 16, 2006 by and between Celsion and Cheung in payment of the loan
in the event the loan is otherwise not repaid prior to any of the five payment
dates specified under the Consulting Services Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Celsion, Canada and Cheung have caused this Amendment to be
executed as of the date first written above by their respective duly authorized
officers thereunto.

 

CELSION CORPORATION By:   /s/ Lawrence Olanoff

Name:

Title:

 

Lawrence Olanoff

President and Chief Executive Officer

 

 

CELSION (CANADA) LIMITED By:   /s/ Charles C. Shelton

Name:

Title:

 

Charles C. Shelton

Executive Vice President/CFO

 

 

DR. AUGUSTINE CHEUNG By:   /s/ Dr. Augustine Cheung

 

3